DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8, 10-11 and 13 are objected to because of the following informalities:
In claims 1, 10, and 13 “controlling the speed” should be “controlling a speed”
In claims 1, 10-11 and 13, “each speed value being associated with” should be “each nominal maximum travel speed value being associated with”
In claims 1, 2-6 and 10, “nominal maximum speed value” should be replaced with “nominal maximum travel speed value”
In claim 1, “the acquisition” and “the determination” should be “
In claim 1, “as a function of the instantaneous geolocation data” should be “as a function of the instantaneous geolocation data item”
In claim 2, “the receiving of an information item representative of the presence” should be “a presence”
In claim 2, “in case of contact” should be “in a case of contact”
In claim 2, “at least one device external to the autonomous vehicle,” should be “at least one device external to the autonomous vehicle, and
In claim 2, “the modification, or maintenance respectively, of” should be “
In claim 3, “a pedestrian,” should be ““a pedestrian, and”
In claim 4 “modifying the nominal” should be “modifying the associated nominal”
In claim 5, “and in which the reduction value” should be “and 
In claim 6, “switching to degraded mode” should be “switching to a degraded mode”
In claim 7, “the external monitoring platform” should be “an external monitoring platform”
In claim 8, “representative of the presence of external element(s)” should be “representative of a presence of external element(s)”
In claim 13, “the speed of the said autonomous vehicle” should be “a speed of the said autonomous vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 10-11 and 13 contain one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “geolocation module” for acquisition in claims 1 and 10
“autonomous driving module” for applying speed values in claims 1 and 10
“speed control device” for controlling speed in claims 10, 11 and 13
“data acquisition module” to acquire in claim 10
“segment determination module” to determine in claim 10
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following (paragraph numbers are taken from the publication US 20190235517 A1):
“geolocation module”: applicant discloses, “the term 'geolocation module' 16, is understood to refer to an instrument that is capable of positioning the autonomous vehicle 10 on a plan or a map by using its geographical coordinates. Such a geolocation module 16 is capable of being located and tracked, for example by making use of a satellite positioning system” [0064]
“autonomous driving module”: applicant discloses, “the term autonomous driving module 12 is understood to refer to a controller adapted to be able to control and drive the vehicle in an autonomous manner by receiving information pertaining to the environment of the autonomous vehicle 10 by means of sensors, located on the exterior or within the interior of the autonomous vehicle, and by acting on the engine (not shown), the steering system (not shown), and the braking system (not shown) in a manner so as to modify the speed and the trajectory of the autonomous vehicle 10 in reaction to the data and information received and in a manner so as to operate in compliance with a mission programmed within the controller” [0055]
“speed control device”: applicant discloses, “The speed control method for controlling the speed of an autonomous vehicle 10 previously described will now be described with reference to FIG. 2 illustrating a flowchart of the steps thereof as operationally implemented by the electronic control device 18” [0088].
“data acquisition module” and “segment determination module”: application discloses, “In the example shown in FIG. 1, the data acquisition module 20 and the segment determination module 22 are each produced in the form of a software application, or a software component unit, executable by the processor” [0083]. However, applicant notes that they may also be represented as programmable hardware components or dedicated integrated circuits instead [0084].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10-11, and 13, these claims recite “capable of” which has an interpretation that indicates possibility.  This phrase is not considered a positive recitation because it is unclear whether the “autonomous vehicle” is actually configured for “following a route” in the whole limitation “the autonomous vehicle being capable of following a route, which is predefined and segmented according to at least one segmentation”; therefore, very little patentable weight is given to this limitation.
Claims 2-9 and 12 are also rejected under 35 USC 112(b) at least by virtue of their dependence form claims 1 and 11, respectively. Claims 2-9 and 12 do not contain any further limitations which clarify the above language of the claims from which they depend.

Regarding claim 6, the claim recites the limitation “considering a worst case route course corresponding to the presence of an external element over the segment currently being traversed” (emphasis added). However, parent claim 2 contains the limitation “[a] presence or absence of an element external to the autonomous vehicle”. It is unclear whether or not these two limitations are intended to refer to the same present of an external element, as the language used (“presence” in claim 6 in “presence or absence”) is not consistent, and furthermore there are no modifiers such as “first” and “second” which would clearly indicate whether the “presence or absence” of claim 2 is referring to the same concept as the “presence” of claim 6. The claim is therefore rendered indefinite and rejected under 35 USC 112(b).
For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that the different claim terms may refer to either the same or different ideas, whichever is present in the prior art.

Regarding claim 9, the claim recites “A computer program product”. This suggests that the claim is an independent claim. However, the claim also recites wherein software of the computer program product implements “a method according to claim 1”. It is therefore 
If the former is true, examiner recommends that applicant remove the references to claim 1 and instead re-write claim 9 as a proper independent, keeping the header of “A computer program product” while including all of the major limitations of claim 1.
However, due to the lack of clarity as to whether or not this is the case, the claim is rendered indefinite and therefore rejected under 35 USC 112(b).

Regarding claim 11, the claim recites “An autonomous vehicle”. This suggests that the claim is an independent claim. However, the claim also recites wherein the control device of the autonomous vehicle is “according to the claim 10”. It is therefore indefinite whether the claim is an independent claim directed to a vehicle or a dependent of claim 10, which would be a device.
If the former is true, examiner recommends that applicant remove the references to claim 10 and instead re-write claim 11 as a proper independent, keeping the header of “An autonomous vehicle” while including all of the major limitations of claim 10.
However, due to the lack of clarity as to whether or not this is the case, the claim is rendered indefinite and therefore rejected under 35 USC 112(b).

Regarding claim 13, the claim recites “An external monitoring platform”. This suggests that the claim is an independent claim. However, the claim also recites wherein the control device of the autonomous vehicle is “according to the claim 10”. It is therefore indefinite 
If the former is true, examiner recommends that applicant remove the references to claim 10 and instead re-write claim 13 as a proper independent, keeping the header of “An external monitoring platform” while including all of the major limitations of claim 10.
However, due to the lack of clarity as to whether or not this is the case, the claim is rendered indefinite and therefore rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining a speed limit of a vehicle based on a location of the vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A speed control method for controlling the speed of an autonomous vehicle provided with at least one autonomous driving module and one geolocation module installed on board, the autonomous vehicle being capable of following a route, which is predefined and segmented according to at least one segmentation, the segmentation comprising of a plurality of route segments each associated with 
+ an interval of geolocation data; and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time window; 
the method being operationally implemented by an electronic control device and including: 
- the acquisition from the geolocation module of an instantaneous geolocation data item of the autonomous vehicle, associated with a time instant; 
- the determination, as a function of the instantaneous geolocation data and the time instant, within the segmentation of the route, of the segment currently being traversed and/or the subsequent segment to be traversed, and of the associated nominal maximum speed value, intended to be applied by the autonomous driving module.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring a location of a vehicle at a given time and determining nominal maximum speed of the vehicle based on its location. This 
Other than reciting the use of at least one autonomous driving module and one geolocation module, nothing in the claim elements precludes the steps from being performed entirely by a human. As discussed in the section of this office action entitled “Claim Interpretation”, these modules are understood to refer to computer hardware based off of the specification. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. While the preamble of claim 1 recites that the method is “for controlling the speed of an autonomous vehicle”, there is no limitation which is explicitly directed to the step of controlling the vehicle to drive at a particular speed, which would integrate the claimed invention into practical application and overcome this rejection. Instead, the claim merely recites retrieving a nominal maximum speed value. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The geolocation module is described in paragraph [0064] of the Applicant’s specification as merely a generic satellite positioning system. Further, the autonomous driving module is described in paragraph [0055] of applicant’s specification as a generic controller. Therefore these additional 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.


Regarding claim 2, applicant recites A method according to claim 1, wherein the method in addition includes: 
- the receiving of an information item representative of the presence or absence of an element external to the autonomous vehicle that is capable, in case of contact with the autonomous vehicle, of disrupting the trajectory thereof over the segment currently being traversed and/or to be traversed, the information item being transmitted by at least one device external to the autonomous vehicle, 
- on the basis of the said information item, the modification, or maintenance respectively, of the associated nominal maximum speed value to be applied.
However, merely changing a value associated with the judicial exception in response to mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 3, applicant recites A method according to claim 2, wherein the external element is classified according to multiple categories including at least: 
- one other vehicle, that is separate and distinct from the autonomous vehicle, 
- a pedestrian, 
- a meteorological phenomenon.
However, merely categorizing mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 4, applicant recites A method according to claim 3, wherein each category of external element is associated with a modification value for modifying the nominal maximum speed value.
However, merely changing a value associated with the judicial exception in response to mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 5, applicant recites A method according to claim 4, wherein the modification value for modifying the nominal maximum speed value is a reduction value, and in which the reduction value associated with the external element category corresponding to the category 'other vehicle' is less than the reduction value associated with the external element category corresponding to the category 'pedestrian'.
However, merely changing a value associated with the judicial exception in response to mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 6, applicant recites A method according to claim 5, wherein the method in addition includes: 
- the detecting of a defect or malfunction of the said at least one external device, 
- the switching to degraded mode, of the determination of the associated nominal maximum speed value, considering a worst case route course corresponding to the presence of an external element over the segment currently being traversed, the external element category corresponding to the category associated with a maximum reduction value for reducing speed.
However, merely changing a value associated with the judicial exception in response to mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 7, applicant recites A method according to claim 1, wherein the method in addition includes: 
- the receiving of at least one update data item for updating of the segmentation of the predefined route transmitted by the external monitoring platform for monitoring an infrastructure for autonomous vehicles, 
- based on the said at least one update data item, updating of the segmentation of the predefined route.
However, merely changing a value or conceptual grouping associated with the judicial exception in response to mentally observable data is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 8, applicant recites A method according to claim 7, wherein the autonomous vehicle is in addition provided with a clock, and the method in addition includes the transmission to the external monitoring platform, for processing and updating of the segmentation of the predefined route, of: 
- at least one data item representative of the presence of external element(s) over the predefined route, received from at least one external device of the autonomous vehicle, and/or determined by means of at least one on board sensor installed aboard the autonomous vehicle, 
- the associated moment of presence of the external element(s) as determined by means of the clock.


Regarding claim 9, applicant recites A computer program comprising of software instructions, which upon being executed by a processor, operationally implement a method according to claim 1.
	However, generic computer components fail to integrate the judicial exception of claim 1 into a practical application; please see the rejection of claim 1 above for more details.

Regarding claim 10, applicant recites A speed control device for controlling the speed of an autonomous vehicle, the autonomous vehicle being provided with at least one autonomous driving module and one geolocation module installed on board, the autonomous vehicle being capable of following a route, which is predefined and segmented according to at least one segmentation, the segmentation comprising of a plurality of route segments each associated with 
+ an interval of geolocation data; and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot; wherein the device comprises: 
- a data acquisition module configured so as to acquire, from the geolocation module, an instantaneous geolocation data item of the autonomous vehicle, associated with a time instant, and 
- a segment determination module configured so as to determine, as a function of the instantaneous geo-location data item and the time instant within the segmentation of the route, the segment currently being traversed and/or the subsequent segment to be traversed, and the associated nominal maximum speed value, intended to be applied by the autonomous driving module.
However, generic computer components would fail to integrate the judicial exception of claim 1 into a practical application; please see the rejection of claim 1 above for more details, as the reasoning for rejecting claim 10 under 35 USC 101 is nearly identical.

Regarding claim 11, applicant recites An autonomous vehicle provided with at least one autonomous driving module and one geolocation module installed on board, the autonomous vehicle being capable of following a route, which is predefined and segmented according to at least one segmentation of the predefined route, the segmentation comprising of a plurality of route segments each associated with 
+ an interval of geolocation data; and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot; 
the autonomous vehicle further comprising a speed control device for controlling its speed, wherein the control device is according to the claim 10.

As mentioned in the rejection of claim 1 however, adding a limitation wherein the vehicle is driven at a certain speed based on the current limitations would be adequate to integrate the invention into a practical application.

Regarding claim 12, applicant recites An autonomous vehicle according to claim 11, wherein the autonomous vehicle is in addition provided with a clock, and the geolocation module and the clock are in compliance with a functional safety design effort level, ASIL D (Automotive Safety Integrity Level D).
However, adding additional generic computer components is not adequate to integrate the judicial exception (a mental process) into a practical application.

Regarding claim 13, applicant recites An external monitoring platform for monitoring an infrastructure for autonomous vehicles, at least one autonomous vehicle comprising an autonomous driving module and one geolocation module installed on board, the said autonomous vehicle being capable of following a route, which is predefined and segmented according to at least one segmentation of the predefined route, the segmentation comprises a plurality of route segments each associated with 
+ an interval of geolocation data; and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot; 
the platform comprising at least one speed control device for controlling the speed of the said autonomous vehicle, wherein the control device is according to claim 10.
However, generic computer components would fail to integrate the judicial exception of claim 1 into a practical application; please see the rejection of claim 1 above for more details, as the reasoning for rejecting claim 13 under 35 USC 101 is nearly identical.

Examiner’s note: examiner would like to note that one possible way to integrate applicant’s invention into a practical application and potentially overcome the above 101 rejections would be to include a limitation wherein, based on the nominal maximum travel speed value, the autonomous vehicle is driven at a particular speed by the autonomous driving module.

Claim 9 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se. Examiner recommends that applicant amend claim 9 to recite “A non-transitory computer-readable medium storing instructions” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2), hereinafter referred to as Harda and Hubbard, respectively.
Regarding claim 1, Harda discloses A speed control method for controlling the speed of an autonomous vehicle provided with at least one autonomous driving module (See at least Fig. 1 in Harda: Harda discloses that a host vehicle 100 comprises an autonomous drive arrangement 3 [See at least Harda, 0060]) and one geolocation module installed on board (See at least Fig. 1 in Harda: Harda discloses that vehicle 100 comprises a GPS-based navigation system 13 connected to control arrangement 1 [See at least Harda, 0070]), the autonomous vehicle being capable of following a route (See at least Fig. 1 in Harda: Harda discloses that the autonomous drive arrangement may be configured to navigate the vehicle along a route [See at least Harda, 0062]), which is predefined and segmented according to at least one segmentation, the segmentation comprising of a plurality of route segments (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]) each associated with 
+ an interval of geolocation data (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]); and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time window (Harda discloses that information on speed limits for different road sections may be stored in a digital map or similar and sent to the host vehicle 100 from an external source such as a remote server 15a or roadside infrastructure 15c [See at least Harda, 0072]. Also see at least Fig. 2A in Harda: Harda discloses that different speed limits may be associated with different stretches of the route 20a-c, so it will be appreciated that these are associated with distinct time windows [See at least Harda, 0073-0078]); 
the method being operationally implemented by an electronic control device (See at least [Harda, 0062]) and including: 
- the acquisition from the geolocation module of an instantaneous geolocation data item of the autonomous vehicle, associated with a time instant (Harda discloses that navigation system 13 determines the vehicle position and heading via GPS [See at least Harda, 0070]); 
However, Harda does not explicitly teach wherein the speed control method further comprises the determination, as a function of the instantaneous geolocation data and the time instant, within the segmentation of the route, of the segment currently being traversed and/or the subsequent segment to be traversed, and of the associated nominal maximum speed value, intended to be applied by the autonomous driving module.
However, Hubbard does teach a method for controlling the speed of a vehicle wherein the method comprises the determination, as a function of the instantaneous geolocation data and the time instant, within the segmentation of the route, of the segment currently being traversed and/or the subsequent segment to be traversed, and of the associated nominal maximum speed value, intended to be applied by the autonomous driving module (See at least Fig. 4 in Hubbard: Hubbard teaches that as part of steps 420 and 430, a message to change maximum velocity may be transmitted to the vehicle based on a change in speed limit associated with a future vehicle location within a threshold distance of the current vehicle location [See at least Hubbard, Col 7, line 62-Col 8, line 32]). Both Hubbard and Harda teach methods for controlling speed of a vehicle based on the location of a vehicle along a route. However, only Hubbard explicitly teaches where the vehicle may receive maximum speed information related to future sections of the route based on its current location.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle speed control system of Harda to also (See at least [Hubbard, Col 7, line 62-Col 8, line 32]).

Regarding claim 2, Harda in view of Hubbard teaches A method according to claim 1, wherein the method in addition includes: 
- the receiving of an information item representative of the presence or absence of an element external to the autonomous vehicle that is capable, in case of contact with the autonomous vehicle, of disrupting the trajectory thereof over the segment currently being traversed and/or to be traversed, the information item being transmitted by at least one device external to the autonomous vehicle (See at least Fig. 3 in Harda: Harda discloses that an external source may provide velocity and of a preceding vehicle to the host vehicle [See at least Harda, 0096-0099]), 
- on the basis of the said information item, the modification, or maintenance respectively, of the associated nominal maximum speed value to be applied (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]).

Regarding claim 7, Harda in view of Hubbard teaches A method according to claim 1.
However, Harda does not explicitly teach wherein the method in addition includes: 
- the receiving of at least one update data item for updating of the segmentation of the predefined route transmitted by the external monitoring platform for monitoring an infrastructure for autonomous vehicles, 
- based on the said at least one update data item, updating of the segmentation of the predefined route.
However, Hazelton does teach a method for updating a database shared by multiple autonomous vehicles wherein the method in addition includes: 
- the receiving of at least one update data item for updating of the segmentation of the predefined route transmitted by the external monitoring platform for monitoring an infrastructure for autonomous vehicles, 
- based on the said at least one update data item, updating of the segmentation of the predefined route (See at least Figs. 1E and 2E in Hazelton: Hazelton teaches that external sensor system 110E may detect road hazards and send information about these to navigational database 160E, which is accessible by other vehicles in order for navigational database 160E to be able to provide a real-time map of transient hazards [See at least Hazelton, 0280-0281]. Updating the location of hazards may be regarded as updating the segmentation of the predefined route, as hazards may be regarded as boundaries separating road segments from each other). Both Harda and Hazelton teach methods of autonomously navigating a vehicle. However, only Hazelton explicitly teaches where a single vehicle may update hazard information to a database used by multiple vehicles in real-time.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the vehicle navigation system of Harda to also update the 

Regarding claim 9, Harda in view of Hubbard teaches A computer program comprising of software instructions (See at least [Harda, 0069]), which upon being executed by a processor, operationally implement a method according to claim 1 (See at least the rejection of claim 1 under 35 USC 103 above).

Regarding claim 10, Harda discloses A speed control device for controlling the speed of an autonomous vehicle, the autonomous vehicle being provided with at least one autonomous driving module (See at least Fig. 1 in Harda: Harda discloses that a host vehicle 100 comprises an autonomous drive arrangement 3 [See at least Harda, 0060]) and one geolocation module installed on board (See at least Fig. 1 in Harda: Harda discloses that vehicle 100 comprises a GPS-based navigation system 13 connected to control arrangement 1 [See at least Harda, 0070]), the autonomous vehicle being capable of following a route (See at least Fig. 1 in Harda: Harda discloses that the autonomous drive arrangement may be configured to navigate the vehicle along a route [See at least Harda, 0062]), which is predefined and segmented according to at least one segmentation, the segmentation comprising of a plurality of route segments (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]) each associated with 
+ an interval of geolocation data (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]); and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot (Harda discloses that information on speed limits for different road sections may be stored in a digital map or similar and sent to the host vehicle 100 from an external source such as a remote server 15a or roadside infrastructure 15c [See at least Harda, 0072]. Also see at least Fig. 2A in Harda: Harda discloses that different speed limits may be associated with different stretches of the route 20a-c, so it will be appreciated that these are associated with distinct time windows [See at least Harda, 0073-0078]); 
wherein the device comprises: 
- a data acquisition module configured so as to acquire, from the geolocation module, an instantaneous geolocation data item of the autonomous vehicle, associated with a time instant (Harda discloses that navigation system 13 determines the vehicle position and heading via GPS [See at least Harda, 0070]), and 
However, Harda does not explicitly teach wherein the speed control device is further configured to determine, as a function of the instantaneous geolocation data and the time instant, within the segmentation of the route, of the segment currently being traversed and/or the subsequent segment to be traversed, and of the associated nominal maximum speed value, intended to be applied by the autonomous driving module.
However, Hubbard does teach a vehicle speed control device configured to determine, as a function of the instantaneous geolocation data and the time instant, within the segmentation of the route, of the segment currently being traversed and/or the subsequent segment to be traversed, and of the associated nominal maximum speed value, intended to be applied by the autonomous driving module (See at least Fig. 4 in Hubbard: Hubbard teaches that as part of steps 420 and 430, a message to change maximum velocity may be transmitted to the vehicle based on a change in speed limit associated with a future vehicle location within a threshold distance of the current vehicle location [See at least Hubbard, Col 7, line 62-Col 8, line 32]). Both Hubbard and Harda teach methods for controlling speed of a vehicle based on the location of a vehicle along a route. However, only Hubbard explicitly teaches where the vehicle may receive maximum speed information related to future sections of the route based on its current location.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle speed control system of Harda to also receive maximum speed information pertaining to future route sections, as in Hubbard. Doing so improves safety of the system by allowing vehicles to reduce their speed prior to reaching the route sections with lower maximum speed, which improves safety (See at least [Hubbard, Col 7, line 62-Col 8, line 32]).

Regarding claim 11, Harda discloses An autonomous vehicle provided with at least one autonomous driving module (See at least Fig. 1 in Harda: Harda discloses that a host vehicle 100 comprises an autonomous drive arrangement 3 [See at least Harda, 0060]) and one geolocation module installed on board (See at least Fig. 1 in Harda: Harda discloses that vehicle 100 comprises a GPS-based navigation system 13 connected to control arrangement 1 [See at least Harda, 0070]), the autonomous vehicle being capable of following a route (See at least Fig. 1 in Harda: Harda discloses that the autonomous drive arrangement may be configured to navigate the vehicle along a route [See at least Harda, 0062]), which is predefined and segmented according to at least one segmentation of the predefined route, the segmentation comprising of a plurality of route segments (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]) each associated with 
+ an interval of geolocation data (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]); and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot (Harda discloses that information on speed limits for different road sections may be stored in a digital map or similar and sent to the host vehicle 100 from an external source such as a remote server 15a or roadside infrastructure 15c [See at least Harda, 0072]. Also see at least Fig. 2A in Harda: Harda discloses that different speed limits may be associated with different stretches of the route 20a-c, so it will be appreciated that these are associated with distinct time windows [See at least Harda, 0073-0078]); 
the autonomous vehicle further comprising a speed control device for controlling its speed, 
wherein the control device is according to the claim 10 (See at least the rejection of claim 10 under 35 USC 103 above).

Regarding claim 13, Harda discloses An external monitoring platform for monitoring an infrastructure for autonomous vehicles (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c [See at least Harda, 0071]), at least one autonomous vehicle comprising an autonomous driving module and one geolocation module installed on board (See at least Fig. 1 in Harda: Harda discloses that a host vehicle 100 comprises an autonomous drive arrangement 3 [See at least Harda, 0060]), the said autonomous vehicle being capable of following a route (See at least Fig. 1 in Harda: Harda discloses that the autonomous drive arrangement may be configured to navigate the vehicle along a route [See at least Harda, 0062]), which is predefined and segmented according to at least one segmentation of the predefined route (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]), the segmentation comprises a plurality of route segments each associated with 
+ an interval of geolocation data (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]); and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each speed value being associated with a time instant or a distinct time slot (Harda discloses that information on speed limits for different road sections may be stored in a digital map or similar and sent to the host vehicle 100 from an external source such as a remote server 15a or roadside infrastructure 15c [See at least Harda, 0072]. Also see at least Fig. 2A in Harda: Harda discloses that different speed limits may be associated with different stretches of the route 20a-c, so it will be appreciated that these are associated with distinct time windows [See at least Harda, 0073-0078]); 
the platform comprising at least one speed control device for controlling the speed of the said autonomous vehicle, 
wherein the control device is according to claim 10 (See at least the rejection of claim 10 under 35 USC 103 above).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2) in further view of Hazelton et al. (US 20160231746 A1), hereinafter referred to as Hazelton.
Regarding claim 3, Harda in view of Hubbard teaches A method according to claim 2, wherein the external element is classified according to multiple categories including at least: 
- one other vehicle, that is separate and distinct from the autonomous vehicle (See at least Fig. 3 in Harda: Harda discloses that an external source may provide velocity and of a preceding vehicle to the host vehicle [See at least Harda, 0096-0099]), 
- a meteorological phenomenon (See at least Fig. 2 in Hubbard: Hubbard teaches that, for example, when server 270 or speed data provider 280 identifies that it is raining along a certain section of roadway where a vehicle is traveling, information may be sent to communication module 250 such that controller 220 may limit the speed of the vehicle to 45 MPH [See at least Hubbard, Col 5, lines 1-23]).
However, Harda does not explicitly teach where the external element detected by the device external to the vehicle may be a pedestrian.
However, Hazelton does teach an autonomous vehicle obstacle detection system the where the external element detected by the device external to the vehicle may be a pedestrian (Hazelton teaches that an autonomous vehicle may identify pedestrians, receive signals from mobile devices of nearby pedestrians, use this information to determine the location and velocity of the pedestrians, and stop the autonomous vehicle to avoid hitting the pedestrians [See at least Hazelton, 0228-0230]. Also see at least Fig. 1C in Hazelton: Hazelton further teaches where the receiver of the vehicle may be configured to receive the locations of the pedestrian cellular phones from a central processor containing a database of cellular telephone location information based on the current location 16C of the autonomous vehicle 10C reported to the central processor by an electronic massage from the autonomous vehicle 10C [See at least Hazelton, 0231]). Both Hazelton and Harda teach methods for locating obstacles nearby via external sources and slowing the vehicles down in response to detecting 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system of Harda to also be able to detect pedestrians using both location data from the pedestrian mobile devices acquired via external means and visual sensors connected to the vehicle, as in Hazelton. Doing so improves safety by identifying pedestrians and allowing the vehicle to autonomously come to a halt (See at least [Hazelton, 0228-0231]).

Regarding claim 4, Harda in view of Hubbard in further view of Hazelton teaches A method according to claim 3, wherein each category of external element is associated with a modification value for modifying the nominal maximum speed value (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Hubbard teaches that, a maximum velocity of the vehicle may be lowered responsive to weather detected [See at least Hubbard, Col 5, lines 1-23]. Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]).

Regarding claim 5, Harda in view of Hubbard in further view of Hazelton teaches A method according to claim 4, wherein the modification value for modifying the nominal maximum speed value is a reduction value (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Hubbard teaches that, a maximum velocity of the vehicle may be lowered responsive to weather detected [See at least Hubbard, Col 5, lines 1-23]. Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]), and in which the reduction value associated with the external element category corresponding to the category 'other vehicle' is less than the reduction value associated with the external element category corresponding to the category 'pedestrian' (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]. The stop associated with pedestrians in Hazelton is less than the mere deceleration associated with the traffic of Harda).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2) in further view of Hazelton et al. (US 20160231746 A1) in further view of Ren et al. (US 20180217607 A1), hereinafter referred to as Ren.
Regarding claim 8, Harda in view of Hubbard in further view of Hazelton teaches A method according to claim 7.
wherein the autonomous vehicle is in addition provided with a clock, and the method in addition includes the transmission to the external monitoring platform, for processing and updating of the segmentation of the predefined route, of: 
- at least one data item representative of the presence of external element(s) over the predefined route, received from at least one external device of the autonomous vehicle, and/or determined by means of at least one on board sensor installed aboard the autonomous vehicle, 
- the associated moment of presence of the external element(s) as determined by means of the clock.
However, Ren does teach a method for operating an autonomous vehicle wherein the autonomous vehicle is in addition provided with a clock (See at least Fig. 1 in Ren: Ren teaches that a global positioning system (GPS) sensor 150 may be located on the vehicle 101 to provide geographical coordinates to the controller 100 regarding the location of the vehicle 101 as well as the time that the coordinates were generated [See at least Ren, 0022]), and the method in addition includes the transmission to the external monitoring platform, for processing and updating of the segmentation of the predefined route (See at least Fig. 2 in Ren: Ren teaches that if the sensor data is not found in the image feature database, in block 213, the sensor data is transmitted to the cloud (e.g., Internet-based server) for a more powerful search, and that if it is not found, at block 221 the sensor data will be used to update one or more of the databases that did not contain the object [See at least Ren, 0036-0037]), of: 
- at least one data item representative of the presence of external element(s) over the predefined route, received from at least one external device of the autonomous vehicle, and/or determined by means of at least one on board sensor installed aboard the autonomous vehicle (Ren further teaches that when an object is observed in an image or by another sensor, the GPS 150 may provide the geographical coordinates and time of the discovery [See at least Ren, 0022], Also see at least Fig. 2 in Ren: Ren teaches that the sensor data collected may be from devices multiple image sensors [See at least Ren, 0028]), 
- the associated moment of presence of the external element(s) as determined by means of the clock (See at least Fig. 5 in Ren: Ren teaches that the time and location data 507 are used to synchronize the data stream and make sure the objects are being compared in the database at the same time and location in order to take into account different sun angles and seasonal changes [See at least Ren, 0062]). Both Harda and Ren teach methods for detecting objects surrounding autonomous vehicles. However, only Ren explicitly teaches where the vehicle may have a clock use to synchronous sensor measurements of the vehicle in order to update a database of detected objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle sensor system of Harda to also include clocks to timestamp, synchronize, and compare detected object data with data in a server database. The clock features increase the usefulness of this comparison by accounting for different variables like time of day, which improves accuracy of object detection events and database updates (See at least [Ren, 0062]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2) in further view of Munafo et al. (US 20190049914 A1) in further view of Antoni et al. (US 20180259651 A1), hereinafter referred to as Harda, Hubbard, Munafo, and Antoni, respectively.
Regarding claim 12, Harda in view of Hubbard teaches An autonomous vehicle according to claim 11.
However, Harda does not explicitly disclose an autonomous vehicle wherein the autonomous vehicle is in addition provided with a clock in compliance with a functional safety design effort level, ASIL D (Automotive Safety Integrity Level D).
However, Munafo does teach an autonomous vehicle wherein the autonomous vehicle is in addition provided with a clock in compliance with a functional safety design effort level, ASIL D (Automotive Safety Integrity Level D) (See at least [Munafo, 0038]). Both Harda and Munafo teach vehicle control systems. However, only Munafo explicitly teaches where a vehicle may be equipped with an ASIL-D compliant clock.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Harda to also have an ASIL-D compliant clock, as Munafo. Doing so improves safety, as the ASIL-D standard is a high safety standard, as will be appreciated by anyone of ordinary skill in the art.
However, Harda does not explicitly disclose the autonomous vehicle wherein the geolocation module [is] in compliance with a functional safety design effort level, ASIL D (Automotive Safety Integrity Level D).
However, Antoni does teach a vehicle wherein the geolocation module [is] in compliance with a functional safety design effort level, ASIL D (Automotive Safety Integrity Level D) (See at least [Antoni, 0063]). Both Harda and Antoni teach vehicle control systems. However, only 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Harda to also have an ASIL-D compliant positioning system, as Antoni. Doing so improves safety, as the ASIL-D standard is a high safety standard, as will be appreciated by anyone of ordinary skill in the art.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming that the claims are also amended to resolve the rejections under 35 USC 101 and 112 above.
The closest prior art of record is Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2) in further view of Hazelton et al. (US 20160231746 A1). The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, applicant recites A method according to claim 5, wherein the method in addition includes: 
- the detecting of a defect or malfunction of the said at least one external device, 
- the switching to degraded mode, of the determination of the associated nominal maximum speed value, considering a worst case route course corresponding to the presence of an external element over the segment currently being traversed, the external element category corresponding to the category associated with a maximum reduction value for reducing speed.
	Harda discloses an autonomous vehicle navigation system wherein roadside units 15a-c send traffic information on preceding vehicles 14 to host vehicle 100 (See at least [Harda, 0018]. Harda further discloses that autonomous driving may be conducted based off of information from these external sources [See at least Harda, 0099-0105]). These roadside units may be regarded as external devices, so hence Harda discloses communication with at least one external device. There is, however, no discussion of the external devices malfunctioning.
Hubbard was used to reject parent claims of claims 6, and therefore will not be discussed further here.
Hazelton teaches that a central processor gathers location information of several user devices and provides that information to an autonomous vehicle (See at least [Hazelton, 0231]. The central processor where this data is gathered may be regarded as an external device). Hazelton further teaches that the vehicle may stop if a pedestrian is detected (See at least [Hazelton, 0229-0230]), which may be regarded as considering a worst case route course corresponding to the presence of an external element over the segment currently being traversed, the external element category corresponding to the category associated with a maximum reduction value for reducing speed. There is, however, no discussion of the external device malfunctioning.
Therefore, while the prior art contains references to external devices providing information to traveling autonomous vehicles and slowing them down responsive to detection 
For at least the above stated reasons, claim 6 therefore contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668